SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1132
KA 11-01034
PRESENT: CENTRA, J.P., FAHEY, SCONIERS, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JASON LAWSON, DEFENDANT-APPELLANT.
(APPEAL NO. 4.)


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Jeffrey R.
Merrill, A.J.), rendered October 5, 2010. The judgment convicted
defendant, upon his plea of guilty, of criminal mischief in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Lawson ([appeal No. 7] ___ AD3d
___ [Jan. 2, 2015]).




Entered:   January 2, 2015                         Frances E. Cafarell
                                                   Clerk of the Court